Title: From George Washington to Jeremiah Olney, 21 February 1781
From: Washington, George
To: Olney, Jeremiah


                        
                            Sir
                            Head Quarters New Windsor 21st Feby 1781.
                        
                        You will immediately upon the receipt of this send forward to the Army the Recruits which have come to the
                            places of rendezvous, and you will also collect and send on any others which may be scattered.
                        You will if possible cloath them in the State, but if the Cloathing should not be all ready, you will procure
                            what will make them comfortable and let the remainder follow—Circumstances require that there should be as little delay as
                            possible in the punctual execution of this order—You will be pleased to let me hear from you with a return of the number
                            of Men which may be shortly expected from your State. I am Sir Your most obt Servt

                    